DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claims 22-26 are objected to because of the following informalities:  claim 22 recites “the cap of claim 1” in line 3.  Claim 1 is cancelled and therefore, the dependency is in error. Claim 22 should be dependent from claim 13 instead. Therefore, claims 22-26 are objected for improper dependency. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 15-19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US PN 7,275,665).
Regarding claim 13, Young discloses a pull-opening cap (items 20, 30, figure 1) comprising: 
a fixed body (item 30, figure 4) comprising: 

guiding walls (items 40, 72, figure 4) that extend from the guiding skirt and at least partially define guiding lanes (figures 5 and 6) and an air intake passage (items 82, 84, figure 4); and 
a shutoff member (item 48, figure 4) extending from the guiding walls; and 
a mobile head (item 20, figure 4) disposed around the fixed body and comprising a product outlet (item 24, figure 5), the mobile head configured to move relative to the fixed body, between an open position and a closed position, wherein, 
in the open position, the shutoff member is configured to open the product outlet, such that the product is permitted to flow out of the container, along the guiding lanes, past the shutoff member, and then out of the cap through the product outlet (as seen in figure 6), and 
in the closed position, the shutoff member is configured to block the product outlet and prevent the product from flowing out of the cap (as seen in figure 4).
Regarding claim 15, Young discloses a stopper (item 60, figure 4) that extends from the mobile head and is configured to block an inlet of the air intake passage when the mobile head is in the closed position.
Regarding claim 16, Young discloses a transverse wall (item 44, figure 4) and a blocking rib (item 64, figure 4) that extend from the guiding skirt; and a locking rib (item 62, figure 4) that extends from the mobile head, wherein, in the open position, the locking rib is configured to contact the blocking rib (figure 6), and in the closed position, the locking rib is configured to contact the transverse wall (figure 4).

Regarding claim 19, Young discloses that the air intake passage is a channel (figure 4).
Regarding claim 22, Young discloses a cosmetic dispensing device (device of figure 4) comprising: a container (item 50, figure 4) comprising a cosmetic composition (container is capable of holding any liquid or fluid); the cap (items 20, 30, figure 1) of claim 1 fitted to an outlet of the container; and a support (item 57, figure 4) configured to hold the cap (rib 57 acts as a support for the cap), such that the container is disposed above the cap (if the whole dispensing device is inverted, the container would be above the cap).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Young (US PN 7,275,665).
Regarding claim 20, Young teaches one outer collar (item 28, figure 4) that extend from an outer surface of the mobile head. Young provides this collar for a user to grab on to push and pull the cap to operate the dispenser (column 4, lines 44-48).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Young by providing more than one collar on the outer surface of the mobile head such that a user has more than one surface to grab on to operate the dispenser and also provide a better gripping surface. Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (See MPEP § 2144.04 (VI)).  
Regarding claim 25, Young teaches all of the structure of the cap and the dispensing device as discussed in claim 13 above. Here, the device is capable of being inverted and fill a container placed below the cap to fill the container with the contents of the dispensing device. Therefore, the method would be performed by Young’s device. 
If a prior art is capable of performing the claimed process or method, in its normal and usual operation, would necessarily describes a device capable of performing the different steps of the method or process, then the device claimed will be considered to be obvious by the prior art process or method.  When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will obviously describe the claimed device capable of performing the different steps of the  process or method.  In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02
.

Allowable Subject Matter
Claims 14, 21, 23, 24, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following documents disclose subject matter related to push-pull caps without air vents (unclaimed subject matter): US PN 4,474,314, US PN 5,104,008, and US PN 6,321,924.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754